Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 1 of 26 PageID #: 398




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

                                           )
  JAMES BRADY, (Detective, Retired),       )
                                           )
        Plaintiff,                         )
                                           )
        v.                                 )
                                             C.A. No. 1:17-CV-00475-MSM-LDA
                                           )
  RICHARD TAMBURINI, individually          )
  and in his capacity as CHIEF,            )
  JOHNSTON POLICE                          )
  DEPARTMENT and TOWN OF                   )
  JOHNSTON,                                )
                                           )
        Defendants.                        )

                           MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

       The plaintiff, James Brady, a now-retired detective of the Johnston Police

 Department (“JPD”), has brought this action under 42 U.S.C. § 1983, asserting that

 the defendants, the Town of Johnston and the JPD’s Chief, Richard Tamburini,

 violated his First Amendment right to free speech when they imposed discipline on

 him for comments he made to the Providence Journal. In deciding this motion, the

 Court must consider whether Detective Brady’s comments are classified as protected

 speech and if the discipline imposed upon him for making those comments was

 violative of the United States Constitution.

       Detective Brady has moved for partial summary judgment on the issue of

 liability and the defendants have moved for summary judgment on the entirety of

 Detective Brady’s Complaint.      For the following reasons, the Court GRANTS



                                           1
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 2 of 26 PageID #: 399




 Detective Brady’s Motion (ECF No. 18) and DENIES the defendants’ Motion (ECF

 No. 17).

                                 I.      BACKGROUND

       At all relevant times, the Town of Johnston employed James Brady as a

 detective in its police department. 1   Detective Brady simultaneously served as

 President of International Brotherhood of Police Officers, Local 307, the police union

 (“the Union”).

       On July 1, 2015, an officer of the JPD and Union member, Adam Catamero,

 initiated a traffic stop. (ECF No. 1-1 at 2.) A witness to the stop, Lisa Roberti, who

 knew the stopped driver and whose father was a police officer, intervened and later

 filed a complaint against Officer Catamero for “conduct unbecoming an officer.” Id.

 at 2-4. As a result, Chief Tamburini suspended Officer Catamero. Id. at 4.

       On August 10, 2015, the Union filed a grievance against the Town of Johnston

 alleging that the suspension did not comport with just cause and was therefore in

 violation of the collective bargaining agreement. Id. at 3. The matter ultimately was

 brought to arbitration and Officer Catamero received an award in his favor on July

 14, 2016. Id.

       Prior to the arbitration award, Chief Tamburini, on June 8, 2016, ordered

 Officer Catamero to a “fitness for duty” examination. On June 1, 2016 Detective

 Brady had provided Chief Tamburini, with a memorandum concerning a comment




 1Detective Brady voluntarily retired from the Johnston Police Department on
 December 7, 2017. (ECF No. 16 ¶ 47.)
                                           2
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 3 of 26 PageID #: 400




 made by Officer Catamero. According to this report Officer Catamero had said “I

 need to get something done, because when I put my uniform on, I feel like I want to

 kill someone.” (ECF No. 17-4 at 3.)

       Chief Tamburini ultimately terminated Officer Catamero on August 4, 2016.

 (ECF No. 16 ¶ 19; ECF No. 32 ¶ 58.)           Officer Catamero then filed a wrongful

 termination suit in this Court on August 31, 2016. (ECF No. 16 ¶ 20.)

       On September 15, 2016, Detective Brady called Jacqueline Tempera, a reporter

 with the Providence Journal, to discuss Officer Catamero’s termination. Id. ¶ 22. He

 made the call from his home, while off duty and after he had gotten out of the shower.

 Id. Detective Brady’s official duties as a detective did not include speaking with the

 media; in fact, JPD policy precluded him from speaking with the media on behalf of

 the Department. (ECF No. 1-4 at 1.)

        After this telephone conversation, the Providence Journal published an

 article titled “Johnston Police Officer Sues Town to Get His Job Back.” (ECF No. 1-

 2.) The article reported that

        Detective James Brady, the union president, says high-ranking officers
        “didn’t like the way [Catamero] did things,” while working the detail.
        Namely, he would write traffic tickets for “anybody, no matter who they
        were.” And despite an “unwritten rule” where officers were encouraged
        to write more tickets that could be processed through Johnston
        Municipal Court than through the Rhode Island Traffic Tribunal he
        refused – continuing to work by the book, Brady said. “He is a
        straightforward, all-business kind of guy ….”
 Id.

       On September 20, 2016, Detective Brady received a “Notice of Internal

 Investigation Pursuant to the Law Enforcement Officers’ Bill of Rights.” (ECF No. 1-



                                           3
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 4 of 26 PageID #: 401




 6.) Thereafter, on September 21, 2016, Ms. Tempera published another article in the

 Providence Journal titled “Johnston Police Union President Investigated for

 Speaking to Journal Reporter.” (ECF No. 1-5.) The article reported that Detective

 Brady was called into Chief Tamburini’s office and notified that he was the subject of

 an internal investigation for speaking with the newspaper on September 15, 2016.

 Id. The article quoted the internal affairs notification, that stated: “in speaking with

 a reporter, Brady, ‘brings the Department into disrepute’ and ‘impairs the operation

 of efficiency of the Department or officer.’” Id. Also quoted in the article was Steven

 Brown, the executive director of the Rhode Island Affiliate of the American Civil

 Liberties Union, who stated that prohibiting an employee from speaking to the media

 “raises very basic and serious First Amendment concerns,” and that “[p]olice officers

 do not completely waive their First Amendment rights, especially if they are speaking

 in a capacity other than an employee.” Id.

         On October 13, 2016, Detective Brady was interrogated by the JPD’s

 Professional   Standards    Investigator regarding     his   “September    15th,   2016

 communications with Ms. Jacqueline Tempera of the Providence Journal.” (ECF No.

 1-8.)

         On October 31, 2016, Chief Tamburini issued a two-day suspension to

 Detective Brady for speaking to the media. Id. In the suspension letter, Chief

 Tamburini wrote,

         [Y]ou maintain that you spoke with Ms. Tempera in your capacity as
         President of the [Union] and not in your capacity as Detective James
         Brady. However, I have determined that your alleged distinction is not
         applicable in this instance. And it does not exempt you from the

                                            4
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 5 of 26 PageID #: 402




          departmental rules and regulations.
 Id.

          Further, Chief Tamburini determined that Detective Brady was “speaking as

 a member of this department on internal departmental matters and as first-hand

 witness to the statements made by Mr. Catamero.” Id.

          It is evident that your comments to Ms. Tempera were made in order to
          bring this department in to [sic] disrepute. You implied … Mr.
          Catamero was separated from service because “high-ranking officers
          didn’t like the (Catamero) did things.” And that there were “unwritten
          rules” in the department that he refused to follow. You made this
          statement despite your first-hand knowledge of the statements that Mr.
          Catamero made to you and Lt. Guilmette, which ultimately lead to him
          being deemed unfit for duty. You chose to feign ignorance as to those
          statements and opine that Mr. Catamero was separated from service
          because others in the department did not like him.”
 Id.

          Chief Tamburini concluded that Detective Brady had violated the following

 JPD policies:

             x   #100.04, Section III(D)(1)(b), “Conduct Unbecoming an Officer”;

             x   #100.04, Section III(D)(1)(v), “Dissemination of Information”;

             x   #520.02, Section III(A)(2), “Public Information/Media Relations”; and

             x   #520.02, Section III(E)(1), “Internal Investigations.” 2

          Detective Brady’s comments to Ms. Tempera on September 15, 2016, were the

 basis of the punishment under each policy provision except the Internal

 Investigations Policy. Id. It was his subsequent conversation with Ms. Tempera,

 regarding the fact that an internal investigation had commenced for his prior




 2   The relevant text of these policies is available in the sections analyzing each, below.
                                               5
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 6 of 26 PageID #: 403




 comments to her, for which he was deemed to have violated the Internal

 Investigations Policy. Id.

                       II.    SUMMARY JUDGMENT STANDARD

       Summary judgment’s role in civil litigation is “to pierce the pleadings and to

 assess the proof in order to see whether there is a genuine need for trial.” Garside v.

 Osco Drug. Inc., 895 F.2d 46, 50 (1st Cir. 1990). Summary judgment can be granted

 only when “the pleadings, depositions, answers to interrogatories, and admissions on

 file, together with the affidavits, if any, show there is no genuine issue as to any

 material fact and the moving party is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56. “A dispute is genuine if the evidence about the fact is such that a

 reasonable jury could resolve the point in the favor of the non-moving party. A fact

 is material if it carries with it the potential to affect the outcome of the suit under the

 applicable law.” Santiago–Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 52

 (1st Cir. 2000).

       When examining cross-motions for summary judgment the applicable

 standard does not change, and the Court must “consider each motion separately,

 drawing all inferences in favor of each non-moving party in turn.” Green Mountain

 Realty Corp. v. Leonard, 750 F.3d 30, 38 (1st Cir. 2014).

                                     III.   DISCUSSION

    A. Government Employee Speech and the First Amendment

       “Speech by citizens on matters of public concern lies at the heart of the First

 Amendment, which ‘was fashioned to assure unfettered interchange of ideas for the



                                             6
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 7 of 26 PageID #: 404




 bringing about of political and social changes desired by the people.’” Lane v. Franks,

 573 U.S. 228, 235-36 (2014) (quoting Roth v. United States, 354 U.S. 476, 484 (1957)).

 As the Supreme Court first held in Pickering v. Board of Education, individuals do

 not relinquish their First Amendment rights by accepting employment with the

 government. 391 U.S. 563, 568 (1968). Notably, “speech by public employees on

 subject matter related to their employment holds special value precisely because

 those employees gain knowledge of matters of public concern through their

 employment.” Lane, 573 U.S. at 240. “There is considerable value … in encouraging,

 rather than inhibiting, speech by public employees.” Id. at 235-36. Were public

 employees “not able to speak on these matters, the community would be deprived of

 informed opinions on important public issues.” City of San Diego, Cal. v. Roe, 543

 U.S. 77, 82 (2004). “The interest at stake is as much the public’s interest in receiving

 informed opinion as it is the employee’s own right to disseminate it.” Id.

       On the other hand, a government employer has an interest in controlling the

 operation of its workplace. See Pickering, 391 U.S. at 568. As such, there must be a

 “careful balance” … ‘between the interests of the [employee], as a citizen, in

 commenting upon matters of public concern and the interest of the State, as an

 employer, in promoting the efficiency of the public services it performs through its

 employees.’” Lane, 573 U.S. at 240 (quoting Pickering, 391 U.S. at 568 (1968)); see

 also Decotiis v. Whittemore, 635 F.3d 22, 29 (1st Cir. 2011). The government,

 therefore, may “impose restraints on the job-related speech of public employees that

 would be plainly unconstitutional if applied to the public at large.” U.S. v. Nat’l



                                            7
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 8 of 26 PageID #: 405




 Treasury Emp. Union, 513 U.S. 454, 465 (1995) (hereinafter “NTEU”). See also Jones

 v. Scotti, 493 F. App’x 139, 141 (1st Cir. 2012) (“[T]he government acting as an

 employer ‘has far broader powers’ than does the government acting as sovereign.”).

       There are several aspects to the evaluation of a government employer’s

 restriction of the speech of their employees. The first step is to determine if the

 disciplinary action involved a generalized prohibition or is instead a result of a

 particularized disciplinary action.    If the restriction derived from a disciplinary

 action, then courts in the First Circuit generally employ a three-part inquiry, derived

 from Pickering and its progeny, to determine whether an adverse employment action

 against a public employee violates his or her First Amendment free speech rights.

 See Decotiis, 635 F.3d at 29-30; Rodriguez-Garcia v. Miranda-Marin, 610 F.3d 756,

 765-66 (1st Cir. 2010); Curran v. Cousins, 509 F.3d 36, 45 (1st Cir. 2007).

       First, a court must determine “‘whether the employee spoke as a citizen
       on a matter of public concern.’” Second, the court must “balance ... the
       interests of the [employee], as a citizen, in commenting upon matters of
       public concern and the interest of the State, as an employer, in
       promoting the efficiency of the public services it performs through its
       employees.” Third, the employee must “show that the protected
       expression was a substantial or motivating factor in the adverse
       employment decision.” If all three parts of the inquiry are resolved in
       favor of the plaintiff, the employer may still escape liability if it can show
       that “it would have reached the same decision even absent the protected
       conduct.”

 Decotiis, 635 F.3d at 29–30 (internal citations omitted).

       However, when a “a government employee’s expression is restricted ‘through a

 generally applicable statute or regulation, as opposed to a particularized disciplinary

 action,’” the appropriate standard is that provided in the Supreme Court decision of



                                             8
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 9 of 26 PageID #: 406




 NTEU, 513 U.S. 454. Swartzwelder v. McNeilly, 297 F.3d 228, 237 (3d Cir. 2002)

 (quoting Latino Officers Ass’n, New York, Inc. v. City of New York, 196 F.3d 458, 464

 (2d Cir. 1999)). In other words, NTEU applies when the challenged government

 activity is a prior restraint; that is, an official policy to prohibit speech before it

 happens. Prior restraints are constitutionally suspect and come to the Court “bearing

 a heavy burden against constitutional validity,” because of the likelihood “that

 communication will be suppressed, either directly or by inducing excessive caution in

 the speaker, before an adequate determination that it is unprotected by the First

 Amendment.” Se. Promotions, Ltd. v. Conrad, 420 U.S. 546, 558 (1975); Pittsburgh

 Press Co. v. Pittsburgh Comm’n on Human Relations, 413 U.S. 376, 390 (1973). In

 the employment context, the trouble with a prior restraint is that it “‘chills potential

 speech before it happens,’ and thus ‘gives rise to far more serious concerns than could

 any single supervisory decision.’” NTEU, 513 U.S. at 468.

       In assessing the constitutionality of a prior restraint on government employee

 speech, the Court engages in a two-step analysis.        First, the Court determines

 whether the restriction regards matters of public concern. Id. at 466. The Court

 focuses on the text of the policy to make this determination. See Moonin v. Tice, 868

 F.3d 853, 861 (9th Cir. 2017). If the prior restraint indeed inhibits speech on matters

 of public concern, the Court then considers whether the First Amendment interests

 of the plaintiff and the public outweigh the government's interest in functioning

 efficiently. NTEU, 513 U.S. at 468; Jordan v. Carter, 428 F.3d 67, 72 (1st Cir. 2005).

       Here, although there was disciplinary action against Detective Brady



                                            9
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 10 of 26 PageID #: 407




  individually, the policies at issue are generally applicable to employees of the JPD.

  Specifically, #520.02 imposes a clear prior restraint by prohibiting speech without the

  “express approval of the Chief of Police or the PIO.” Similarly, #100.04 requires the

  following of “departmental procedures” for an employee’s release of certain categories

  of information, including “prior approval of the Chief or Commanding Officer.”

         Detective Brady has made both facial and as-applied challenges to the JPD

  policies at issue. A facial challenge is not limited to the facts of a plaintiff’s particular

  case; in the First Amendment context, a restriction on speech is deemed facially

  unconstitutional if it “punishes a ‘substantial’ amount of protected free speech,

  ‘judged in relation to the statute’s plainly legitimate sweep.’” U.S. v. Ackell, 907 F.3d

  67, 72 (2018) (quoting Virginia v. Hicks, 539 U.S. 113, 118-19 (2003)). In contrast, an

  as-applied challenge requires a plaintiff “to demonstrate that the statute, as applied

  to his or her particular situation, violates” constitutional principles. Hall v. INS, 253

  F. Supp. 2d 244, 248 (D.R.I. 2003). The Court will consider each of the JPD policies

  at issue, in turn.

     B. Johnston Police Department Policy #520.02(A)

         JPD Policy #520.02(A), “Public Information/Media Relations,” provides in

  relevant part as follows:

         A. Persons Authorized to Disseminate Information

         1. The Deputy Chief of Police is designated as the Department’s Public
         Information Officer (PIO). Information, however, may be disseminated
         by the following personnel after approval by the Chief of Police or his
         designee:

                a) Uniform Division Commander

                                               10
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 11 of 26 PageID #: 408




               b) Investigative Division Commander
               c) Operations and Training Commander
               d) Traffic/Special Services Commander
               e) Watch Commander

        2. Requests from the news media that are directed to specific members
        of the police department will be directed to the PIO. Members are
        prohibited from disseminating information or granting an interview on
        police related matters without expressed approval of the Chief of Police
        or the PIO.

        The first question for the Court is whether #520.02(A) impacts matters of

  public concern. See NTEU, 513 U.S. at 466. “Speech involves matters of public

  concern ‘when it can ‘be fairly considered as relating to any matter of political, social,

  or other concern to the community,’ or when it ‘is a subject of legitimate news interest;

  that is, a subject of general interest and of value and concern to the public.’” Lane,

  573 U.S. at 241 (quoting Snyder v. Phelps, 562 U.S. 443, 453 2011)).

        Matters related to the workings of a police department frequently have been

  held to be matters of public concern. See, e.g., Guilloty Perez v. Pierluisi, 339 F.3d

  43, 52 (1st Cir. 2003) (“The diligence and lawfulness of a police department's activities

  are matters of great interest to the public.”); Wagner v. City of Holyoke, 241 F. Supp.

  2d 78, 91 (D. Mass. 2003), aff'd sub nom., 404 F.3d 504 (1st Cir. 2005); (“[S]tatements

  comprising evidence of possible corruption or exposing possible corruption within a

  police department are precisely the type of communications that demand strong First

  Amendment protection.”); Kessler v. City of Providence, 167 F. Supp. 2d 482, 486

  (D.R.I. 2001) (holding that “many police department policies, procedures, and rules

  affect, or have the potential to affect, the public health and safety and may qualify as

  ‘matters of public concern’”); see also Robinson v. York, 566 F.3d 817, 822 (9th Cir.

                                             11
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 12 of 26 PageID #: 409




  2009) (“As a matter of law, ‘the competency of the police force is surely a matter of

  great public concern.’”). On the other hand, matters related to police departments

  that could also be said of any place of employment, such as “individual personal

  complaints about working conditions,” are not matters of public concern. See Tang v.

  State of R.I., Dep’t of Elderly Affairs, 163 F. 3d 7, 12 (1st Cir. 1998).

        Here, #520.02(A) reaches matters of public concern.           The sweeping policy

  language— “police related matters”—encompasses far more than matters of

  unprotected speech and would preclude employees from speaking without permission

  on any issue relating to the Department. This effectively bars comment on matters

  of public health and safety by those with the most knowledge. See Providence

  Firefighters Local 799 v. City of Providence, 26 F. Supp. 2d 350, 356 (D.R.I. 1998).

  (holding that matters affecting “public health and safety are clearly matters of public

  concern”).   “Such an all-encompassing ban necessarily works to deprive Police

  Department employees of their First Amendment right, as citizens, to comment on

  matters of public [concern], thereby depriving the public of information regarding

  matters relevant to public health and safety.” Kessler, 167 F. Supp. 2d at 487.

        Having determined that #520.02(A) impacts speech on matters of public

  concern, the Court must next consider whether the plaintiff (and the public’s) First

  Amendment interest is outweighed by the government’s interest in “preventing

  unnecessary disruptions and carrying out its public service mission.” Guilloty Perez,

  339 F.3d at 52. As noted, the government must meet a heightened burden to justify

  a prior restraint on speech as distinguished from an isolated disciplinary action.



                                              12
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 13 of 26 PageID #: 410




  NTEU, 513 U.S. at 468. Specifically, “when the Government defends a regulation on

  speech as a means to ... prevent anticipated harms, it ... must demonstrate that the

  recited harms are real, not merely conjectural, and that the regulation will in fact

  alleviate these harms in a direct and material way.” Id. at 475.

        Here, the defendants point the Court to an evaluation of their interests in the

  context of Detective Brady’s conduct. But the NTEU balancing test requires the

  Court to go beyond the facts of this case and consider whether the defendants’ interest

  in restricting its employees’ speech outweighs the interests of “present and future

  employees in a broad range of present and future expression,” as well as their

  interests of their “potential audiences.” See 513 U.S. at 468; see also Kessler, 167 F.

  Supp. 2d at 488.

        The defendants have not shown how curtailing all speech related to the police

  department    detracts   from   their   goals   of   maintaining   accuracy,   control,

  confidentiality, and efficiency in the conduct of officers. (ECF No. 17-1 at 26, 52).

  Moreover, they have failed to show how this sweeping regulation—restricting speech

  on any matter related to the police department—would prevent those (rather

  conjectural) harms. In any event, the attainment of those government interests is

  not effectuated by this “clumsy and overbroad restriction[] on all speech” related to

  the police department. See Firefighters, 26 F. Supp. 2d at 356.

        As such, the weighing of the First Amendment interests against the

  defendants’ interests in functioning efficiently tilts strongly in favor of Detective

  Brady.



                                            13
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 14 of 26 PageID #: 411




     C. Johnston Police Department Policy #100.04(D)(1)(v)

        JPD Policy #100.04(D)(1)(v), “Dissemination of Information,” provides in

  relevant part as follows:

        D. Prohibited Conduct

               1. The following acts by a member or employee of the
                  Department are prohibited or restricted:

        …

                      v) Dissemination of Information- An officer shall treat the
                      official business of the Department as confidential and
                      shall conform to the following guidelines:

                      (1) Information regarding official business shall be
                          disseminated only to those for whom it is intended, in
                          accordance with established departmental procedures.

                      (2) An officer shall not remove or copy official records,
                          reports or reproductions for a police installation except
                          in accordance with established departmental
                          procedures.

                      (3) An officer shall not divulge the identity of a person
                          giving confidential information except as authorized by
                          property authority in the performance of police duties.

                      (4) An officer shall not release to the press or news medical
                          information concerning departmental policy or the
                          evidential aspects of any criminal investigation without
                          prior approval of the Chief or Commanding Officer.
                          Consult with the Chief of Police when in doubt.

        In contrast to #520.02(A), #100.04(D)(1)(v) is much more narrowly drawn. It

  concerns only the “official business of the Department” and does not, unlike

  #520.02(A), restrict speech “related” to the policy’s subject. That is, the prior restraint

  of #100.04(D)(1)(v) applies only to the “official business” itself and not matters related



                                              14
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 15 of 26 PageID #: 412




  to that official business. The distinction lies in the difference between “citizen speech”

  (which may be afforded First Amendment protection) and “employee speech” (which

  generally is not).   To be sure, “the mere fact that a citizen’s speech concerns

  information acquired by virtue of his public employment does not transform that

  speech into employee—rather than citizen—speech.”             Lane, 573 U.S. at 240.

  However, some speech, such as that “the employer itself has commissioned or created”

  is employee speech. Garcetti, 547 U.S. at 421-22. Thus, when the speech itself “owes

  its existence to a public employee’s professional responsibilities” restriction of such

  speech “does not infringe any liberties the employee might have enjoyed as a private

  citizen.” Id.

         With that backdrop, the Seventh Circuit, considering a police department

  policy that restricted comment on “official agency business” interpreted that phrase

  as follows:

         The Policy covers only “official agency business,” a phrase containing
         three separate components. First, the regulated information must be
         “business,” rather than merely a topic of general interest. Of course, a
         police department's business may be of public interest, but the term at
         least removes anything tangentially “related to” the department from
         its coverage. Second, the term “agency” suggests that the business must
         be generated by or pertain to the [police department]. Third, and in our
         view most importantly, the regulated information must be “official,”
         which typically means either “[o]f or relating to an office or position of
         trust or authority,” or “[a]uthorized or approved by a proper authority.”
         Black’s Law Dictionary 1119 (8th ed. 2004). By requiring the regulated
         speech to be “official,” the Policy properly restricts only speech grounded
         in or owing its existence to the employees’ job duties.

  Milwaukee Deputy Sheriff's Ass’n v. Clarke, 574 F.3d 370, 383 (7th Cir. 2009).

         Similarly, #100.04(D)(1)(v) refers only to “official business of the Department”



                                             15
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 16 of 26 PageID #: 413




  (not matters related to it), and therefore restricts only speech “grounded in or owing

  its existence to the employee’s job duties.” See id. It therefore does not restrict speech

  otherwise protected by the First Amendment.

        Furthermore, the JPD’s interest in restricting speech on official business

  outweighs the employee and the public’s interest. Police officers do not have a First

  Amendment right “to speak in an official capacity on behalf of the police department.”

  Bates v. Mackay, 321 F. Supp. 2d 173, 182 (D. Mass. 2004) (citing Kotwica v. Tuscon,

  801 F.2d 1182, 1184 (9th Cir. 1986)).       Indeed, the designation of a department

  spokesperson to speak on official business serves the “legitimate and substantial

  objective” of avoiding public confusion. Swartzwelder v. McNeilly, 297 F3d 228, 239-

  40 (3d Cir. 2002).

        Policy #100.04(D)(1)(v) also restricts speech about ongoing investigations,

  “medical information concerning departmental policy,” and confidential informants.

  The department has a strong and legitimate interest in controlling the release of

  information on specific enforcement efforts and ongoing investigations. See Jones,

  493 F. App’x at 141; Moonin, 868 F.3d at 865; Baumann v. District of Columbia, 795

  F.3d 209, 216 (D.C. Cir. 2015) (“It cannot be gainsaid that [a police department] has

  a weighty interest in preserving confidential information that, if released publicly,

  could jeopardize the successful conclusion of a criminal investigation.”)

        As such, Detective Brady’s facial challenge to #100.04(D)(1)(v) fails. It is on

  his as-applied challenge to this policy, however, that he fares much better.

        An as-applied challenge to an employer’s specific retaliatory action requires



                                             16
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 17 of 26 PageID #: 414




  consideration of the Pickering factors rather than the NTEU analysis. First, the

  Court considers whether Detective Brady was “(1) speaking about a matter of public

  concern and (2) speaking as a citizen.” Foley v. Town of Randolph, 598 F.3d 1, 5 (1st

  Cir. 2010); see also Rodriguez-Garcia v. Miranda-Marin, 610 F.3d 756, 765-66 (1st

  Cir. 2010); Davignon v. Hodgson, 524 F.3d 91, 100 (1st Cir. 2008). If the answer to

  either of these questions is “no” then the plaintiff has no First Amendment cause of

  action. Foley, 598 F.3d at 5. Should the answer be “yes,” the plaintiff may sustain a

  First Amendment claim unless the “government entity had an adequate justification

  for treating the employee differently from any other member of the general public.”

  Lane, 573 U.S. at 237. “If the balance weighs in favor of the employee, it must then

  be determined whether the protected speech was a ‘substantial or motivating factor

  in the adverse action against the plaintiff.’” Davignon, 524 F.3d at 100 (internal

  citation omitted). Finally, if “the employee demonstrates that the speech was a

  substantial or motivating factor in the employer’s retaliatory action, the employer

  may avoid liability by showing that it would have reached the same decision even

  absent the protected conduct.” Rodriguez-Garcia, 610 F.3d at 765-66.

        1. Detective Brady Spoke as a Private Citizen.

        Detective Brady’s statements to the Providence Journal were not made as part

  of his official duties. Indeed, JPD Policy #520.02(A)(1) designates the Deputy Chief

  as the Department’s Public Information Officer (“PIO”) to speak to the media. While

  the Chief or Deputy Chief may designate as PIO certain other officers in leadership

  positions, detectives, such as Officer Brady, are not on the list of acceptable designees.



                                             17
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 18 of 26 PageID #: 415




  Moreover, Officer Brady was off duty, at home, and getting out of the shower, when

  he made his comments by telephone to the reporter, Ms. Tempera.           It is clear,

  therefore, that Detective Brady was speaking as a private citizen when he spoke to

  the reporter for the Providence Journal on September 15, 2016.

        2. Detective Brady Spoke on a Matter of Public Concern.

        Unlike the NTEU analysis, where the Court considers the text of the policy

  that is being challenged, the Pickering analysis requires the Court to consider the

  employee’s speech itself. Whether restricted speech touches upon a matter of public

  concern “must be determined by the content, form, and context of a given statement,

  as revealed by the whole record.” Connick v. Myers, 461 U.S. 138, 147-48 (1983).

        In general, “[e]xposing governmental inefficiency and misconduct is a matter

  of considerable significance.” Garcetti, 547 U.S. at 425. Possible corruption within a

  police department and the lawfulness of its activities are matters of public concern.

  See Guilloty Perez, 339 F.3d at 52; Wagner, 241 F. Supp. 2d at 91, aff'd sub nom., 404

  F.3d 504; Kessler, 167 F. Supp. 2d at 486 (D.R.I. 2001).

        Here, the defendants attempt to paint Detective Brady’s comments to the

  Providence Journal as merely a gripe about an internal personnel decision that he

  disagreed with. But Detective Brady’s statements, while in the context of Officer

  Catamero’s firing, revealed what he believed to be improper conduct in the JPD—

  favoritism in issuing parking tickets and the “unwritten rule” of processing more

  tickets through the municipal court than the state traffic tribunal. There is no First

  Amendment requirement that Detective Brady make this revelation in a vacuum;



                                           18
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 19 of 26 PageID #: 416




  that is, without reference to other potentially unprotected matters. The Department

  conduct he mentioned, which if true smacks of corruption, surely is a matter of public

  concern. See Guilloty Perez, 339 F.3d at 52; Wagner, 241 F. Supp. 2d at 91, aff'd sub

  nom., 404 F.3d 504. Such revelations frequently come only from public employees

  with inside knowledge. For this reason, the Supreme Court has noted that there “is

  considerable value … in encouraging, rather than inhibiting, speech by public

  employees.” Lane, 573 U.S. at 235-36.

        3. The Interests Weigh in Detective Brady’s Favor.

        In weighing the employee’s and the public’s First Amendment interest against

  the government’s interest in an efficient workplace, a court must consider “whether

  the statement impairs discipline by superiors or harmony among co-workers, has a

  detrimental impact on close working relationships for which personal loyalty and

  confidence are necessary, or impedes the performance of the speaker’s duties or

  interferes with the regular operation of the enterprise.” Rankin v. McPherson, 483

  U.S. 378, 388 (1987).

        The defendants have asserted that Detective Brady’s comments impeded the

  JPD’s operations and adversely affected: (1) discipline by Chief of Police and the

  higher-ranking officers; (2) harmony among co-workers; (3) working relationships in

  the Department; (4) operations and efficiency of the Department; and (5) the

  plaintiff’s own duties as a detective with the subsequent internal investigation. (ECF

  No. 19 at 23, 42-43.)

        Indeed, “maintaining discipline and harmony in the workplace is a valid



                                           19
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 20 of 26 PageID #: 417




  governmental interest.” Davignon, 524 F.3d at 104-05 (quoting Rankin, 483 U.S. at

  388).    But to succeed in demonstrating its interest, the government must

  demonstrate, through evidence, “harm or increased risks”; “actual disruption” or, at

  the very least, the speech’s potential to disrupt; or “internal conflict” and that this

  was in fact caused by the employee’s speech. Id.; Guilloty Perez, 339 F.3d at 54;

  O’Connor v. Steeves, 994 F.3d 905, 916 (1st Cir. 1993).

          Here, the defendants have presented no evidence from which a jury could find

  that such harms existed. It cannot therefore be held that the defendants’ interest in

  disciplining Detective Brady’s speech outweighed his right to speak and the public’s

  interest in hearing it.

          4. Detective Brady’s Comments Were the Direct Cause of the Discipline
             Imposed.

          There is no dispute that Detective Brady’s comments to the Providence Journal

  were a “substantial or motivating factor in the adverse action against” him. See

  Davignon, 524 F.3d at 100. Moreover, the defendants do not attempt to argue that

  they “would have reached the same decision even absent the protected conduct.” See

  Rodriguez-Garcia, 610 F.3d at 765-66. Detective Brady therefore prevails on this

  factor as a matter of law.

     D. Additional JPD Policies

          Detective Brady challenges two other JPD policies upon which his discipline

  was imposed.      First, he asserts that the “Conduct Unbecoming Policy” is an

  impermissible prior restraint with unlimited discretion and with no time limit for the

  Chief of Police to grant or deny permission to speak. Second, he argues that the

                                            20
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 21 of 26 PageID #: 418




  “Internal Investigations Policy,” as applied to him, was violative of his First

  Amendment rights.

     1. The Conduct Unbecoming Policy

     The Conduct Unbecoming Policy, #100.04(D)(1)(b), provides as follows:

        D. Prohibited Conduct

               1. The following acts by a member or employee of the
                  Department are prohibited or restricted:

                  b) Conduct Unbecoming an Officer- Conduct unbecoming an
                  officer shall include that which brings the Department into
                  disrepute or reflects discredit upon the officer as a member of
                  the Department, or that which impairs the operation or
                  efficiency of the Department or officer.

        The Court does not find that the Conduct Unbecoming Policy is a prior

  restraint as nothing on its face is specific to speech. It instead serves as a catchall

  disciplinary policy, which, in this instance, was used in response to Detective Brady’s

  comments to the Providence Journal.

        Detective Brady secondarily asserts that the Conduct Unbecoming Policy is

  unconstitutionally vague. The vagueness doctrine “is a basic principle of due process

  that an enactment is void for vagueness if its prohibitions are not clearly defined.”

  Grayned v. City of Rockford, 408 U.S. 104, 108 (1972); see also Roberts v. United

  States Jaycees, 468 U.S. 609, 629 (1984). Generally, regulatory policies must give a

  “person of ordinary intelligence a reasonable opportunity to know what is prohibited,

  so that he [or she] may act accordingly.” Grayned, 408 U.S. at 108.

        The First Circuit has generally foreclosed facial vagueness challenges to

  catchall disciplinary policies in the wake of Arnett v. Kennedy, 416 U.S. 134 (1974).

                                            21
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 22 of 26 PageID #: 419




  See Brasslett v. Cota, 761 F.2d 827, 838 (1st Cir. 1985); Wishart v. McDonald, 500

  F.2d 1110, 1116 (1st Cir. 1974); see also Wagner v. City of Holyoke, 100 F. Supp. 2d

  78, 86 (D. Mass. 2000). In Arnett, the Supreme Court “stressed the impracticability

  of formulating an exhaustive list of actionable conduct, and the correlative need for a

  general removal provision.” Brasslett, 761 F.2d at 838.

         Again, however, as applied to the situation at bar, Detective Brady is correct

  in his interpretation of this catchall policy. He could not reasonably expect that

  comments on a matter of public concern, spoken as a private citizen, as is his First

  Amendment right, could subject him to discipline for conduct unbecoming an officer.

  To hold otherwise would have the effect of chilling otherwise constitutionally

  protected speech. See Reno v. Am. Civil Liberties Union, 521 U.S. 844, 872 (1997).

         This case is distinguishable from Wagner v. City of Holyoke, where the court

  found that the plaintiff, an experienced officer, would know that his conduct fell

  within the purview of a similar conduct unbecoming policy. 100 F. Supp. 2d at 86.

  There, the officer disclosed a confidential internal affairs report to a news reporter.

  Id. at 81. Here, Detective Brady did not disclose official business but rather informed

  the public about an “unwritten rule” regarding potentially improper practices at the

  JPD.

         2. The Internal Investigations Policy

     The Internal Investigations Policy, #520.02(E)(1), provides as follows:

         E. Internal Investigations

               1. No member of the Johnston Police Department will discuss
                  any ongoing internal investigation with the press/media. Any

                                            22
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 23 of 26 PageID #: 420




                  and all inquiries relating to internal investigations or crisis
                  situations within the Department and the status of such will
                  be referred to the Chief of Police.

        The discipline imposed under this policy provision arises from Detective

  Brady’s informing Ms. Tempera that there was an internal investigation of his

  conduct after he had spoken to her for her first article about Officer Catamero’s

  lawsuit. (ECF No. 1-8.) This second conversation resulted in her article titled

  “Johnston Police Union President Investigated for Speaking to Journal Reporter.”

        The imposition of discipline under the Internal Investigations Policy violated

  Detective Brady’s First Amendment free speech rights. As the Court has determined

  that Detective Brady’s comments to Ms. Tempera regarding the circumstances

  surrounding Officer Catamero’s firing were protected speech, the investigation (and

  subsequent punishment) for those comments was unconstitutional. It follows, then,

  that Detective Brady’s statements to Ms. Tempera about this constitutional violation

  were a matter of public concern and the interest in providing this information to the

  public outweighed the JPD’s interest. Furthermore, in this case the officer was

  discussing an internal affairs investigation into his own conduct. The JPD’s interest

  in confidentiality is therefore less of a concern than in a case where the speaker is

  giving confidential information about another officer.

     E. Chief Tamburini’s Qualified Immunity

        Chief Tamburini asserts that he should be afforded qualified immunity from

  liability in his personal capacity and moves for summary judgment on that issue.

  Under the doctrine of qualified immunity, courts are not authorized to award



                                           23
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 24 of 26 PageID #: 421




  damages against a government official in his or her personal capacity unless “the

  official violated a statutory or constitutional right,” and “the right was ‘clearly

  established’ at the time of the alleged conduct.” Lane, 573 U.S. at 243 (quoting

  Ashcroft v. al-Kidd, 563 U.S. 731, 734 (2011)); see also Diaz-Bigio v. Santini, 652 F.3d

  45, 50 (1st Cir. 2011).

        As described above, the discipline Chief Tamburini imposed upon Detective

  Brady violated his First Amendment right to speak as a citizen on a matter of public

  concern. The question here is, therefore, did the discipline involve a right that was

  clearly established at the time of the imposition of the discipline. The second prong,

  whether the right was “clearly established,” has two subparts: “(1) the clarity of the

  law at the time of the alleged civil rights violation and (2) whether given the facts of

  the particular case a reasonable defendant would have understood that his conduct

  violated the plaintiffs’ constitutional rights.” Lopera v. Town of Coventry, 652 F.

  Supp. 2d 203, 211 (D.R.I. 2009), aff’d, 640 F.3d 388 (1st Cir. 2011).

        The general right of an employee to speak on matters of public concern without

  retaliation was “clearly established” before 2016, the time of Detective Brady’s

  punishment. See Wagner v. City of Holyoke, 404 F.3d 504, 509 (1st Cir. 2005)

  (holding that this right was “clearly established prior to 1994”).       “But qualified

  immunity requires that the general right be placed in a reasonably specific context.”

  Id. That is, the Court must “analyze whether the law is clearly established ‘in light

  of the specific context of the case, not as a broad general proposition.’” Hunt v. Massi,

  773 F.3d 361, 368 (1st Cir. 2014); Maldonado v. Fontanes, 568 F.3d 263, 269 (1st Cir.



                                             24
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 25 of 26 PageID #: 422




  2009). As the First Circuit has held:

        To be clearly established, the contours of this right must have been
        “sufficiently definite that any reasonable official in the defendant’s shoes would
        have understood that he was violating it.” “In other words, ‘existing precedent
        must have placed the … constitutional question beyond debate.’”

  Hunt, 773 F.3d at 368 (internal citations omitted).

        In the context of this case, the relevant question is whether Detective Brady

  had a clearly established right to speak to a reporter, outside of his official duties,

  about potential corruption in the JPD as a factor in another officer’s firing at the time

  discipline was imposed upon him. The Court finds, from existing precedent, that this

  right was sufficiently definite. As noted, an officer’s speech, as a citizen, about police

  department corruption is a public concern that outweighs countervailing government

  interests. See Guilloty Perez, 339 F.3d at 52 (“The diligence and lawfulness of a police

  department's activities are matters of great interest to the public.”); Wagner, 241 F.

  Supp. 2d at 91 (D. Mass. 2003), aff'd sub nom., 404 F.3d 504 (1st Cir. 2005);

  (“[S]tatements comprising evidence of possible corruption or exposing possible

  corruption within a police department are precisely the type of communications that

  demand strong First Amendment protection.”).

        Chief Tamburini’s action in disciplining Detective Brady is different from the

  facts of Wagner, where the police chief was entitled to qualified immunity because a

  reasonable superior officer could believe the plaintiff’s speech, which included the

  disclosure of confidential materials and included unprotected and antagonistic

  speech, required discipline. 404 F.3d at 509. In contrast, Detective Brady did not

  disclose confidential information or interfere with an ongoing investigation. Chief

                                             25
Case 1:17-cv-00475-MSM-LDA Document 35 Filed 02/09/21 Page 26 of 26 PageID #: 423




  Tamburini observed that Detective Brady made comments about potential corruption

  in the police department and for that punished him. This was an unconstitutional

  effort to stifle protected speech that any reasonable superior officer should have

  understood violated First Amendment rights.

        Chief Tamburini therefore is not entitled to qualified immunity in this context.

                                   IV.   CONCLUSION

        Based upon the foregoing, the Court determines that JPD Policy #520.02(A),

  “Public information/Media Relations,” is an impermissible prior restraint on speech

  and that Policies #520.02(E)(1) “Internal Investigations,” #100.04(D)(1)(b) “Conduct

  Unbecoming an Officer,” and #100.04(D)(1)(v) “Dissemination of Information,” were

  unconstitutionally applied to Detective Brady. In addition, the applicable law and

  record evidence demonstrates that Chief Tamburini is not entitled to qualified

  immunity.

        As such, the Court GRANTS Detective Brady’s Motion for Summary Judgment

  on the issue of liability (ECF No. 18) and DENIES the defendants’ Motion for

  Summary Judgment (ECF No. 17).



  IT
   T IS SO ORDERED..


  _________________________________
  ____________________________ _______
  Mary SS. McElroy
  United States District Judge
  February 9, 2021




                                           26
